o CO NDT THN ee DW Be

1 > Eo SO OO OO oy
on sa NWN ON BP WO HO FH DOD 06 OW HIT DB WH WR WO NH KF C

 

 

 

 

 

 

 

 

 

——FILED ——— RECEIVED
——— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD
OCT 28 2019
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-001-JAD-CWH
Plaintiff, Final Order of Forfeiture
Vv.
ANDERSON CLAYTON MARIANO

ALCANTARA, aka Foghuinho”,

aka “Fogs”, aka “Anderson Alcantara”,
aka “Anderson Mariano”,

aka “Anderson Marino,”

Defendant.

 

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §
1029(c)(1)(C) and (c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. §.982(a)(2)(B); 18 U.S.C. §
981(a)(1)(A) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c);
and 21 U.S.C. § 853(p) based upon the plea of guilty by Anderson Clayton Mariano
Alcantara, aka Foghuinho”, aka “Fogs”, aka “Anderson Alcantara”, aka “Anderson
Mariano”, aka “Anderson Marino”, to the criminal offenses, forfeiting the property and
imposing an in personam criminal forfeiture money judgment set forth in the Third
Amended Memorandum in Support of Guilty Plea Without Plea Agreement, the Bill of
Particulars, and the Forfeiture Allegations of the Criminal Indictment and shown by the
United States to have the requisite nexus to the offenses to which Anderson Clayton
Mariano Alcantara, aka Foghuinho”, aka “Fogs”, aka “Anderson Alcantara”, aka
“Anderson Mariano”, aka “Anderson Marino”, pled guilty. Criminal Indictment, ECF No.
1; Bill of Particulars, ECF No. 236; Third Amended Memorandum in Support of Guilty

 
mo Oo nN HD OH PR DW NH Re

Bw WMO Nb BS KH HN HY DH NO KF KF KF Be FP Fe Fe SR
a aI DO ON FP WW NO KF DO CO BOHN OO NH Fe B&B BY KS& CO

 

 

Plea Without Plea Agreement, ECF No. 476; Change of Plea, ECF No. 478; Preliminary
Order of Forfeiture, ECF No. 479; Second Change of Plea, ECF No. 628; Plea Agreement,
ECF No. 629; Amended Preliminary Order of Forfeiture, ECF No. 630.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from February 23, 2019, through March 24, 2019, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.
544,

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,
ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in
the amount of $3000;

2. Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit
American Express card INO BS, ending in 1005; .

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4, Black Samsung Galaxy Note mobile phone;

5. Counterfeit Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi
MasterCard INO CRSB ending in 4692; Safra Global Travel American Express
Card ending in 7744;

 
o Oo HN DH ND BP WO NO

BO BO BS KN KN KH KH KO KH Se Se ee Se Se Se Oo Slr Stl ele
ao nN KN NO FP WHO NB KF ODO OBO OH DO HH BR WD HB KK OC

 

 

oO wm ND

11.
12.

13.

14.

15.

16.

17.

18.

19.

20.

21.
22.

23.
24.

Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;

Gold iPhone 6 Model A1549, IMEI: 358369064873208;

Silver iPhone 6S Model A1633, IMEI: 353255077268491, with cracked screen;
GoPro Hero4 in Waterproof case;

Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and 1 Oakley bag;
Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells
Fargo New Account Kit, LVAC membership card, Square magnetic stripe reader,
DUI Doctor email;

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American
Express card INO AR ending in 5013;

Box containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.
6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells
Fargo check book, account #xxxxxx7557;

American Express gift card ending in 8424 and temporary checks from Wells
Fargo Bank;

Rolex Watch serial number: N72H1757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment;
Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa
cards and One (1) Exacto Knife;

Brown "Louis Vuitton" bag;

White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with
charger and damaged cracked face;

Silver Apple iPhone 7 Model A1778, in black case;

“Tag Heuer" watch;

 
co ON OO DT PF | LY eK

bo bo NHN NH NYO HN HN HD NYO KH FF Fe Re Re Se Se RS Le
on NN Dn UN F&F WHO NH FH DT OO BOB NH DB DH FP WC NY KS CO

 

 

25.
26,

27.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.

41.

43.

45.
46.

47.

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, S/N: COPNKCBNG3QD, in black Speck
case;

Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;

Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and Lexar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case; FCC ID: BCG-E3091A;

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skimmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO
LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;
Gray Apple iPhone Model A1633, IMEI: 353261079734944,

Black Apple iPhone Model A1660, IMEI: 3538250825 15894;

$186 in U.S. Currency as follows: $20 x 8, $10 x 1, $5 x 2, $2x 1, $1 x4;

Two (2) blank cards;

Credit card stock;

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
2CE8021JKV and service tag: dv2781us. Heavily damaged including broken hinge
for screen/cover on left side. Includes power adapter that is not compatible with
this laptop;

256GB thumb drive;

 
eo Oo nN DBD DH SP WO HK

BO BD BD KD KD DO KN HD KH Ke He FS Re Re OO RR OO Se Oi Seo eee
on AN WB on FP WwW NY YK DB ODO fF QI DB NH P WO HB KF S&S

 

 

48.
49,
50.

51.
52.
53.
4.

DD.
56.

57.
58.
59.
60.

61.
62.

63.
64.
65.
66.
67.

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen in
black "incipio" phone case;

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;
Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in
4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone S Model A1633, IMEI: 354953070794823;

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and
One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria
Secret" Lotion;

Clear plastic bag containing new "Tommy Hilfiger" Shirts;

MacBook Pro Laptop Computer Model A1398, S/N: CO2M30SQFRIM, with
charger in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and

grey in color; and One (1) black and gold in Color;
5

 
eo Onn Dn mH eR WC! HN

DN Bb NH HN HN NH LO NY HO Ke Se RB RP Se ee Oi Sst Sl ee
oa nN WD OT FP WHO NbN KF DBD OWN DB NH BP WW HN KF COC

 

 

68.
69.
70.
71.
72.
73.
74.
75.

76.
77.
78.
79.
80.
81.
82.
83.

84.
85.
86.

87.
88.
89.
90.

Silver colored "Michael Kors" Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley" Watch;

Eight (8) pairs Sunglasses;

Black Case containing Seventeen (17) Sunglasses;

Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;

Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending in
0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;
Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

Apple iPad Model: A1489, FCC ID: BCGA1489, S/N: FFFQQGFTFCMS;
Black Alcatel Cell Phone, IMEI: 014771000411801;

Apple iPhone Model: A1688, IMEI: 3585680781644906;

ZTE Cell Phone Model: Z820, S/N: 32BC56871AA1;

Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";
One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa
Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;
MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club
Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fifty dollar ($50) Chevron gift card;

One (1) Hullot watch; Two (2) Lust watches;
6

 
oO oN DO UT eR DW NY KF

BDO N Nt NOD RD ND ND OND ONO RO RO Re ei ri re Se eee
ao UmSTlUlUMGN ORR ON SR ll N00 ll sO PL Ole GS

 

 

91.
92.

93.
94.
95.

96.
97.
98.
99.

100.

101.
102.

103.
104.
105.
106.
107.
108.

///

Red and black SanDisk Cruzer 8GB thumb drive;

Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,
Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank
Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of
America Visa Debit card INO LR, ending in 4167, expiration: 05/19; Tissot
International Warranty card; Ourocard Empresarial Visa card INO LR, ending in
5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176, INO LR;
Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;;

Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;
Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI: 353265071239497,
with cracked screen;

SanDisk 8GB SDHC card;

Western Digital My Cloud external hard drive, S/N: WCC4MO0JPX1K1;

$660 in U.S. Currency as follows: $20 x 33;

$88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50 x 1;

Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending
in 1771;

Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:
F2LSW4U4HF6;

MacBook Pro Laptop Model: A1398, S/N: C02M9007FR1M;

Black Thermal Printer;

Black Tipper Machine with cords; Power Transformer 110-220;

Apple MacBook Pro Model A1211, S/N: W87094RKWOG;

Apple MacBook Pro Model A1278, S/N: C17GRDHSDV13;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data

on magnetic strips;

 
co ON DD OH FPF WD HLH

DB dO dO BD NY BD NY NY NO Se Re SO Se OO Rel RS Sl ee
ao nN DBO ON Be BY fet lUDODOlUlUlCUCOClUlUMOROULUCUMUC UU ONUlULULULULWlUwBOOUMNGUCPECOCD

 

 

109.

110.

111.

112.

113.
114.

115.

116.
117.
118.
119.
120.

121.
122.
123.
124.
125,

///

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip; .

Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank
Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
American Express Business Platinum card INO HOR, ending in 1001, expiration
10/21; NeatnessCleaners Com;

WT 90A tipping machine;

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic
spring loader card holder; Silver metal paper weight, Micro SD adapter; Bluetooth
USB adapter;

WT-90 AS tipping machine in box;

Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

Canon Pixma printer, S/N: AEBH54501;

HP Officejet 100 mobile printer, S/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green!
folder with C.C. stickers; Small white canon printer; V30 cash counter;

Fargo HDP 5000 Thermal Dye Printer (1 of 2);

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: CO2M81LBF5V8;
Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;

 
Oo oH DO UH FP WD NH eK

bo bo BN KN NHN HK HN HN NYO Se RRS KR RP OS Oo eS eS OS
So 4 DBD OO FP DO HO FF DBD Oo RH NI WDB WTA BP WH DPS KF OC

 

 

126.

127.

128.

129.

130.

131,

132.

133.

134.

135.

136.

137.

Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on
the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

Apple iPhone 6, white face with yellow metal colored back. The rear case appears
to have been replaced with a gold colored metal with white stones inset into the
actual case of the phone. The words “24KT GOLD LIMITED EDITION”,
“GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015
EDITION” are located on the rear case of the phone;

Apple iPhone 6, White face with champagne or gold colored back, Model: A1586,
IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];

USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of
SDCZ60-016G and BL140624700N are written on the USB stick;

Dark metal colored HP USB jump drive with markings of 32GB and V250W
written on the USB stick;

Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of
SDCZ50-008G and what appears to read BL1008OGQB are written on the USB
stick;

USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 83GB” are written on the black USB stick with white lettering;

Silver Apple iMac Desktop Computer Model: A1419, S/N: COQNCCVUF8J4,
with cracked screen;

Apple iPad Air Model: 1475, White face with silver colored back, S/N:
DLXMPS5SEMF4YJ and AT&T Sim Card S/N: 8901404277166560288;
Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:

CO2PX4YHGEF85, in white cracked case with feathers;
9

 
Oo On Dn OD Pe WO LH KS

BO NO KN KH KN KN BO KY KN KR Fe ee Se Oo SOO ROO SO ee ele
ao NWO ON Be BD NO RSF OO (ODOllLlUlUOCOWUMUGNLUONULUlULULULU Re UOULULUhNGGDULUCUMrECLCUCO

 

 

138.

139.

140.

141.

142.

143.

144.

145.
146.
147.

Apple iPhone 6S Model A1688, Black face with silver colored back, no serial
number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-

-E2946A;

Grey and black Dell Latitude D630 Laptop, Service Tag number 1QTCJHI1,
Express Service Code 3798196885;

Silver Windows Surface Tablet with purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33”, “16GB”, and “BL120623300D;

Black and metal colored SanDisk mini USB jump drive with a black cover that
covers the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;
Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.
The USB Cover unscrews from the USB stick and is the same metal (Silver) color.
The words “Corsair, Flash, Survivor” are written on the cover and the USB stick.
USB Blade has the writings of “128G” and “161891497” with the other side of the
blade displaying “119563” and “CHINA 161891497”;

Green with white slide cover USB jump drive. Words “CardPresso” and “More
than an application” written on the slide cover. Metal key ring with a tag on ring
that has information for “Card Imaging” with phone number 800-347-9089 and an
email address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in
2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;
American Express Premier Rewards INO, EDSVR ending in 1009; HSBC
International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card
ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My

Rewards Cash Back Card ending 7809;
10

 
oo OH Do OH PP WCW LOK

bo bB NYO DN HN LH HN NY NO KH KR Ke RP Fe ee Oe Oi eS ele
ao nar Dn Nn FP }O NYO KH DOD HO FB nN DB UN FP WHO NO KF CS

 

 

148.

149.

150.
151.
152.
153.
154.
155.
156.

157.

158.

159.

160.
161.

162.
163.
164.

Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card
ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";
Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;
Three (3) INO PB; and Six (6) with no names on them;

Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;
Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);
Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and
Power Cords;

Fiberboard Box containing Three (3) LCD Universal Chargers/Power Converters;
Two (2) Download Cords For Skimmers; |

Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF; S/N:
F18QKLY3GRYD; S/N: F1I8QKMSVGRYD; S/N: DNQQN8NKGRYD; S/N:
FKIQD1LYSGRYD; S/N:C6KRDSB7GRYF; S/N: FAGQTLISGRYF; S/N:
F75QLMQHGRYF;

Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino Purse
in box with receipts; Three (3) Celine Purses with storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event Number 160325-
1854);

ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infinite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71QR7VZGRYF, FCC ID: BCG-

E2946A, in box;
11

 
—

db bo NH HNO NY HN NY NH NO KR KS KF HF HF FOO EF Re Re
oO nN DW OA FP WHO NYO KF CO OBO AID DB NH RP WO NYO KF OC

© Ont DHA FPF WwW Wd

 

 

165.
166.

167.

168.
169.
170.
171.

172.
173.
174.

175.

176.
177.
178.
179.
180.
181.
182.
183.
184.
185.
186.

Orange Nike shopping bag containing twenty-four (24) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items
of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of
clothing;

Orange Nike shopping bag containing thirty-two (32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;
Orange Nike shopping bag containing thirty-five (35) items of clothing;

Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) gift receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;

Black Toshiba laptop computer, S/N: YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355 187;
Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-

2653, INO MA;
12

 
—

No bo No bo bo No bo bo KR — mS me — _ _ _ —
oe) ~~] ON wn na wo bo _ CS ‘Oo oo ~~ NN s we Ro _ oS

o ee N DO UT FF WH ND

 

 

187,
188.

189.
190.

191.

192.

193.

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total; ITTAUCARD Itau Gold Visa Credit/Debit
Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit
Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD
Itau International Master Credit/Debit Card INO MA, ending in 4956, expiration
12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank
Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of
America Temporary Visa Credit/Debit card INO Preferred Customer, ending in
9466, expires 07/18; netSpend Credit/Debit Master Card INO MA, ending in
1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in
9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,
expiration 21/12/2009; Maestro Master Card INO MA, ending in 5813, expiration!
10/12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit
card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a
primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration
03/14; Ideia Master Card Maestro Credit/Debit Card INO GI, ending in 6754,
expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT
Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa
Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master
Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;
$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, in yellow envelope labeled "Vitor #39";

Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";

Grey PNY 128 GB USB drive;
13

 
o eon Dn UO F&F W NO eK

bo Bb Bb KH HN HD HN KH NO Re Ke RB RB OO eS OU eel eel Sle
ao tN ON ON BR BH NYY KF OS Oo Fe HN BO TH eR |DY HY KS OS

 

 

194, Dell laptop computer, S/N: CX3DM22;
195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1; $10 x 1; $1 x 1; and
196. $100 in U.S. Currency as follows: (1) x $100

(all of which constitutes property); and

that the United States recover from Anderson Clayton Mariano Alcantara, aka
Foghuinho”, aka “Fogs”, aka “Anderson Alcantara”, aka “Anderson Mariano”, aka
“Anderson Marino”, the in personam criminal forfeiture money judgment of $5,000,000,
not to be held jointly and severally liable with any codefendants, the collected money
judgment amount between the codefendants is not to exceed $5,000,000, and that the
property will not be applied toward the payment of the money judgment; and

| the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 1029(c)(1)(C)
and (c)(2); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(A) with 28
U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(p);
and 21 U.S.C. § 853(n)(7); that the money judgment shall be collected; and that the property
and the collected amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be _
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forfeiture Unit.

DATED bdbre2B 2019.

    

 

JENNNERBA. DORSEY
ATES DISTRICT JUDGE

 
